Title: To Benjamin Franklin from Samuel Hubbart, 12 February 1782
From: Hubbart, Samuel
To: Franklin, Benjamin


Honor’d Sir
Mill Prison PlymouthFeby: 12. 1781 [i.e., 1782]
I take this opportunity to Acquaint you of my misfortune in being taken in the Wexford Privateer & sent into this Place. When I left home my Fathers family was well. I am badly of for Cloths & Money if you should think fit to supply me with some shall take it as a great favour Conferr’d on me.
Your Hble Servant
Saml. Hubbart
 
Addressed: To / Honble / Benja: Franklin Esqr / att / Paris
Notation: Humbart, Feby. 12 1781
